                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 DONALD TOTH, II,                              )
                                               )
                Plaintiff,                     )
                                                   Case No. 1:18-CV-1454
                                               )
        v.                                     )
                                                   Judge Dan Aaron Polster
                                               )
 NANCY A. BERRYHILL, ACTING                    )
                                                   OPINION & ORDER
 COMM’R OF SOC. SEC.,                          )
                                               )
                Defendant.                     )

       Before the Court is the Report and Recommendation of Magistrate Judge David A. Ruiz

(“R&R”) (Doc #: 16). Magistrate Judge Ruiz recommends that the Court affirm the decision of

the Administrative Law Judge (“ALJ”) denying Plaintiff Donald Toth, II’s applications for a

Period of Disability (“POD”), Disability Insurance Benefits (“DIB”), and Supplemental Security

Income (“SSI”) under Titles II and XVI of the Social Security Act, 42 U.S.C. §§ 416(i), 423, 1381

et seq. (“Act”). On July 26, 2019, Toth filed a Response to the R&R, Doc #: 17, informing the

Court that he will not be filing Objections to the R&R. Nonetheless, the Court has carefully

reviewed Magistrate Judge Ruiz’s thorough R&R. The Court agrees with Magistrate Judge Ruiz

that the ALJ’s findings were supported by substantial evidence and the ALJ did not err by not

specifically considering the father’s questionnaire or opinions. Consequently, the Court agrees

with the Magistrate Judge that the Commissioner’s final decision should be affirmed.
       Accordingly, the Court ADOPTS the R&R, Doc #: 16, in full and DISMISSES the above-

captioned case.

       IT IS SO ORDERED.

                                            /s/ Dan Aaron Polster July 29, 2019_
                                            DAN AARON POLSTER
                                            UNITED STATES DISTRICT JUDGE




                                            2
